FEW, C.J.,
dissenting.
I agree with the majority the trial court correctly admitted Thompson’s confession into evidence and denied his motion for a directed verdict on the weapons charge. I also agree with the circuit judge who issued the warrants — and the trial court — the officers had probable cause to search Thompson’s residence, his business, and his girlfriend’s residence, and to arrest Thompson on drug charges. I do not agree, however, the officers had probable cause to search the River Street home. On this point, I respectfully dissent. Because the vast majority of the drugs for which Thompson was convicted were seized from the River Street home, I would find the error of denying his motion to suppress that evidence prejudiced Thompson, and I would reverse his convictions.
I begin my analysis by emphasizing two important categories of facts. The first relates to the locations where all of this took place. The River Street home is Thompson’s parents’ home — not Thompson’s. It is located in downtown Spartan-burg. Thompson lived in Fountain Inn, in a different county. Thompson’s girlfriend — whose home was also searched — lived approximately seven miles from the River Street home. Thompson’s business — which was searched — was located in Boiling Springs, also miles from the River Street home.
The second category relates to timing. The affidavit submitted in support of the warrant to search the River Street home shows Thompson engaged in extensive drug-related activity from at least June 2007 through July 30, 2009, much of which is directly connected to the River Street home. The affidavit also shows Thompson was engaged in drug-related activity on May 11 and 12, 2010. However, the affidavit— dated May 13, 2010 — contains no specific facts showing any connection between Thompson’s drug-related activity and the *614River Street home after February 11, 2009. The only evidence of such a connection is found in the following conclusory statements:
Over the past 6 months the Spartanburg County Sheriffs Office Narcotics Division has conducted surveillance on 120 River St. and on several occasions has seen Thompson driving different vehicles [including three vehicles connected to his drug activity] to and from this location.
Over the past 6 months Investigators have witnessed Thompson visit this 120 River St. address just before making cocaine deliveries throughout Spartanburg City.
While the affidavit contains extensive and specific evidence of Thompson’s drug-related activity over a long period of time, these non-specific references to Thompson’s activity at the River Street home after February 2009 do not provide a substantial basis to support a finding of probable cause that evidence of his crimes would be found at River Street in May 2010. See State v. Kinloch, 410 S.C. 612, 617, 767 S.E.2d 153, 155 (2014) (stating “circuit court judges must determine whether the issuing magistrate had a substantial basis upon which to conclude that probable cause existed”); see also United States v. Lalor, 996 F.2d 1578, 1582 (4th Cir.1998) (“In determining whether a search warrant is supported by probable cause, the crucial element is not whether the target of the search is suspected of a crime, but whether it is reasonable to believe that the items to be seized will be found in the place to be searched.”).
In fact, the specific detail in the affidavit of Thompson’s activities before July 2009 and during May 2010 compared with the conclusory descriptions of his activities in the interim has the opposite effect of supporting probable cause. The statements that officers “on several occasions ha[ve] seen Thompson driving different vehicles ... to and from” River Street and “Investigators have witnessed Thompson visit ... 120 River St[reet] ... just before making cocaine deliveries” are representations that officers saw these events, and thus demonstrate the officers had access to the same level of detail the affidavit contains of other events. This comparison raises serious questions as to why that specific detail is lacking for the fifteen months immediately preceding the search. Importantly, the circuit judge who signed the search warrant did not *615question the officer to supplement the information provided in the affidavit.
The officers clearly believed there was a connection between Thompson’s drug-related activities and the River Street home. In retrospect, they were correct. The Fourth Amendment, however, does not permit officers to make the decision that probable cause exists to support a search warrant — that decision must be made by the judge who issues the warrant. Otherwise, “ ‘the inferences from the facts which lead to the complaint’ will be drawn not ‘by a neutral and detached magistrate,’ as the Constitution requires, but instead, by a police officer ‘engaged in the often competitive enterprise of ferreting out crime.’ ” State v. Johnson, 302 S.C. 243, 248, 395 S.E.2d 167, 169 (1990) (quoting Aguilar v. Texas, 378 U.S. 108, 115, 84 S.Ct. 1509, 1514, 12 L.Ed.2d 723, 729 (1964)).
In my opinion, this affidavit did not provide the judge with a substantial basis for a finding of probable cause that evidence of Thompson’s drug-related activity would be found at River Street. I respectfully dissent.